PER CURIAM.
John A. Simonetta appeals the summary denial of his motion for post-conviction relief. In that motion, Simonetta alleged that the trial court lacked jurisdiction to impose sentences upon the revocation of probation in case numbers 87-608 through 87-623 because the concurrent probationary terms in those cases had expired before the affidavit of violation of probation was filed. See Francois v. State, 695 So.2d 695 (Fla.1997). We conclude that the portions of the record attached to the trial court’s order are insufficient to demonstrate that appellant is not entitled to relief on this claim. Accordingly, we reverse the order denying Simonetta’s motion for post-conviction relief and remand with directions to either attach portions of the record conclusively refuting appellant’s claim or grant the appropriate relief.
BARFIELD, C.J., and KAHN and WEBSTER, JJ., concur.